Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Argument filed on 10 March 2021. This Action is made FINAL. 
Claims 1-9 are pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-024924, filed on 02/15/2018.

Response to Arguments
Regarding the Objections to the Title (Applicant's Arguments filed 03-10-2021, Section I), the examiner finds the amendments to the specification filed 03-10-2021 corrects the title.
Regarding the Objections to the Drawings (Applicant's Arguments filed 03-10-2021, Section II), the examiner finds the new drawings filed 03-10-2021 correct the following errors:
FIG. 2 has been updated to remove “DR1”.
FIG. 3: (12) has been corrected to “MEMORY”.
FIG. 7, FIG. 11, and FIG. 12: (S108) has been corrected to “TERMINATE”.
Additionally, the amended specification filed 03-10-2021 corrects paragraph [0023] to replace “the Internet” with Network N1. The examiner finds this does not introduce new matter, as a network was previously described in paragraph [0023] and the internet is equivalent to a network. Therefore, the initial objections raised in the first Office Action with regards to the drawings are corrected. However, 03-10-2021.
Regarding the Objections to the Specification (Applicant's Arguments filed 03-10-2021, Section III), the examiner finds the amendments to the specification filed 03-10-2021 corrects the sequential paragraph numbering by adding [0000] to the first paragraph. Further, the amended specification corrects paragraphs [0029], [0030], and intended to correct paragraph [0031] (see new objections to the specification, below) to remove “IZ” from the description of the boxlike body. Therefore, the initial objections raised in the first Office Action with regards to the specification are corrected. However, additional minor informalities are outlined below, introduced by the amendments to the specification filed 03-10-2021.
Regarding the Objections to the Claims (Applicant's Arguments filed 03-10-2021, Section IV), the examiner finds the amendments to the claims corrects all minor informalities.
Applicant's Arguments, filed 03-10-2021, Section V, with respect to the rejections of claims 1-5 and 9 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive in that Cheaz does not disclose all the amended limitations as a whole. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ricci et al. (US Patent No 9,373,207 B2).
The examiner respectfully disagrees that Cheaz does not teach the partial claim limitation “receive a matching request for requesting meeting and identification information…”.  
Cheaz teaches that the manager system 120 receives vehicle identifying information (receive… identification information) during the registration process, see Cheaz, Paragraph [0027]:“…owner users of vehicle system 110 and vehicle system 112 can be registered users of manager system 120 and identifying information of vehicle system 110 and vehicle system 112 can be registered with manager system 120 as part of a registration process…”. 
receive a matching request for requesting meeting) for meeting (for requesting meeting), see Cheaz, Paragraph [0028]:“… In response to receipt of the request at block 1201 can locate a vehicle in a vicinity of vehicle having system 110 for performance of the service… In the embodiment described in the flow diagram of FIG. 4A-4B, manager system 120 can identify vehicle having vehicle system 112 as a vehicle for performance of the service…” and Cheaz, Paragraph [0030]: “…block 1203 can include processing to determine rendezvous point information” where the rendezvous point is a meeting point for identified vehicles 110 and 112. Therefore, Cheaz teaches “receive a matching request for requesting meeting and identification information…”. 
The examiner also disagrees that Cheaz does not teach the partial claim limitation “specify a first vehicle… on a basis of the information stored in the storage”. Cheaz teaches that the manager system 120 is a computing node, an example of which is shown in FIG. 6, which includes a memory used to store user registration information (the information stored in the storage). Cheaz further teaches identifying vehicle 112 (specify a first vehicle) based on the identifying information received from vehicle 112 during the registration process, see Cheaz, Paragraph [0028]: “…manager system 120 can identify vehicle having vehicle system 112 as a vehicle for performance of the service”. Therefore, Cheaz teaches “specify a first vehicle… on a basis of the information stored in the storage”. 
Regarding the limitations that Cheaz does not teach, a new grounds of rejection is made in view of Ricci et al. (US Patent No 9,373,207 B2), outlined below. 
Applicant's Arguments, filed 03-10-2021, Section VI, with respect to the rejections of claims 6-8 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.  Therefore, a new grounds of rejection is made in view of Ricci et al. (US Patent No 9,373.207 B2).

Specification
The disclosure is objected to because of the following informalities, introduced by applicant’s amendment to the specification filed 03-10-2021:
Amended Paragraph [0023] reads “… connected to network network N1...”, which results in repeated word network: “…connected to network network N1…”.
Amended Paragraph [0030] is replaced twice; first by a new paragraph [0030] which appropriately corrects [0030], then again by paragraph [0031], which is erroneous. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheaz in view of Ricci et al. (US Patent No 9,373,207 B2), henceforth known as Cheaz and Ricci, respectively.

Cheaz was first cited in a previous Office Action.
Regarding claim 1, Cheaz teaches:
A vehicle control system comprising: 
a plurality of vehicles; 
(Cheaz, FIG. 1: (110), (112))
 a storage that stores information relating to each of the plurality of vehicles, the information including [information whether a vehicle is carrying a user or not and] identification information [of the user who is on the vehicle in case where the vehicle is carrying the user]; 
(Cheaz, FIG. 6: (28);
Paragraph [0017]: “… manager system 120 can include one or more computing node 10 as set forth herein in connection with Fig. 6…”;
Paragraph [0027]: “…owner users of vehicle system 110 and vehicle system 112 can be registered users of manager system 120 and identifying information of vehicle system 110 and vehicle system 112 can be registered with manager system 120 as part of a registration process which owner users of vehicle system 110 and vehicles system 112 become registered users… ”;
Where the manager system 120 is a computing node 10 displayed in FIG. 6 with a memory that stores user registration information to associate users with vehicles, where the registration information includes identifying information of vehicle system 110 and vehicle system 112)
at least one processor configured to: 
(Cheaz FIG. 6, (16);
Paragraph [0017]: “… manager system 120 can include one or more computing node 10 as set forth herein in connection with Fig. 6…”;
Where the manager system 120 is a computing node 10 displayed in FIG.6 with a processor)
 receive a matching request for requesting meeting and identification information [of a first user]; 

Paragraph [0028]: “In one embodiment at block 1101 vehicle system 110 can request a service delivery for in transit delivery of a product, e.g. a pizza or fuel. In response to receipt of the request at block 1201 can locate a vehicle in a vicinity of vehicle having system 110 for performance of the service. In the embodiment described in the flow diagram of Fig. 4A-4B, manager system 120 can identify vehicle having vehicle system 112 as a vehicle for performance of the service”;
Where manager system 120 receives a matching request from vehicle 110 for vehicle 112 by using identifying information of vehicle 112)
specify a first vehicle [which is carrying the first user] on a basis of the information stored in the storage; and 
(Cheaz, FIG. 4A: (1121);
Paragraph [0027]: “As part of a registration process manager system 120 can share security information with vehicle system 110 and 112 which when returned to manager system 120 by vehicle system 110 and 112 allows manager system 120 to authenticate vehicle system 110 and vehicle system 112… At block 1121 prior to outputting one or more vehicle parameter vehicle system 112 can output a digital certificate based on the security information previously received from manager system 120 and manager system 120 can authenticate vehicle system 112 based on the digital certificate… ”;
Paragraph [0028]: “In one embodiment at block 1101 vehicle system 110 can request a service delivery for in transit delivery of a product, e.g. a pizza or fuel. In response to receipt of the request at block 1201 can locate a vehicle in a vicinity of vehicle having system 110 for performance of the service. In the embodiment described in the flow diagram of Fig. 4A-4B, manager system 120 can identify vehicle having vehicle system 112 as a vehicle for performance of the service”;
Where manager system 120 matches vehicle 110 to 112 (first user matching the match request) on the basis of digital certificate authentication from both vehicles using previously stored user information and vehicle identifying information (information stored in the storage))
perform control on the first vehicle so as to let the first vehicle and a requesting source of the matching request meet each other.
(Cheaz, FIG. 4A: (1205), (1122), (1206); 
…processing at block 1203 can include processing to determine rendezvous point information provided by trajectory information e.g. including one or more of vehicle speed information or route information…”;
Paragraph [0031]: “…rendezvous point information output at… block 1205… can include trajectory information, including e.g. one or more of route information or speed information… On receipt of the rendezvous point information at block 1122 where the rendezvous point information has trajectory information including e.g.one or more of route information or speed information vehicle system 112 can update its current route and speed (controlling speed of the second moving vehicle) according to the received trajectory information”;
Paragraph [0032]: “At block 1206, manager system 120 can determine whether a location of a first moving vehicle having vehicle system 110 matches a location of a second moving vehicle having vehicle system 112. If the locations match, manager system 120 can proceed to block 1207 and block 1208… ”;
Where manager system 120 determines a rendezvous point to allow vehicles 110 (requesting source) and 112 (first vehicle) to meet and outputs data to vehicle 112 (performs control) until vehicles physically meet (determined in block 1206)).
Although Cheaz teaches identifying information of vehicles, Cheaz fails to specifically teach the information including information whether a vehicle is carrying a user or not and identification information of the user who is on the vehicle in case where the vehicle is carrying the user, identification information of a first user, and a first vehicle which is carrying the first user on a basis of the information stored in the storage. 
However, in the same field of endeavor, Ricci teaches:
[a storage that stores information...], the information including information whether a vehicle is carrying a user or not and identification information of the user who is on the vehicle in case where the vehicle is carrying the user; 
(Ricci, FIG. 8A: (848), (856); FIG. 8B: (822), (252);
Col 46, lines 20-25: “The system 800 may include a profile identification module 848 to determine whether a user profile is associated with the vehicle 104. Among other things, the profile identification module 848 may receive requests from a user 216, or device 212, 228, 248, to access a profile stored in a profile database 856 or profile data 252…”;
By way of example, a user 216 may enter the vehicle 104 with a smart phone or other device 212. In response to determining that a user 216 is inside the vehicle 104, the profile identification module 848 may determine that a user profile is associated with the user's smart phone 212…”;
Where the system 800 includes profile database 856 (a storage that stores information) that stores user profile data 252 (the information including identification information of the user) and in response to determining that a user 216 is inside vehicle 104 (who is on the vehicle in case where the vehicle is carrying the user), determines which user profile is associated with user 216)
[…] identification information of a first user; 
(Ricci, FIG. 8B: (252);
Col 46, lines 22-25: “…the profile identification module 848 may receive requests from a user 216, or device 212, 228, 248, to access a profile stored in a profile database 856 or profile data 252…”)
[…] a first vehicle which is carrying the first user [on a basis of the information stored in the storage; and]
(Ricci, FIG. 8A: (848), (856); FIG. 8B: (822), (252);
Col 46, lines 36-40: “By way of example, a user 216 may enter the vehicle 104 with a smart phone or other device 212. In response to determining that a user 216 is inside the vehicle 104, the profile identification module 848 may determine that a user profile is associated with the user's smart phone 212…”;
Where user 216 enters vehicle 104 (a first vehicle which is carrying the first user)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Cheaz with the feature of storing and using identification information of a user in a vehicle of Ricci so that “…the profile data 252, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104” (Ricci, Col 45, lines 19-22).

Regarding claim 2, Cheaz and Ricci teach the vehicle control system according to claim 1. Cheaz further teaches:
 wherein each of the plurality of vehicles is a vehicle which can autonomously travel on a basis of a move command, and 
(Cheaz, FIG. 1: (110), (112); 
Paragraph [0002]: “Autonomous vehicles are automobiles that have the ability to operate and navigate without human input… ”;
Paragraph [0016]: “…First vehicle system 110 and second vehicle system 112 can be computing node based systems of respective moving vehicles. In one embodiment the respective moving vehicles and be autonomous vehicles… ”;
Where  vehicles 110 and 112 are autonomous vehicles that can operate without human input)
the at least one processor is configured to determine a meeting point for meeting with the requesting source and transmit a move command for moving to the meeting point to the first vehicle as the control on the first vehicle.
(Cheaz, FIG. 4A: (1205), (1122);
Paragraph [0030]: “…processing at block 1203 can include processing to determine rendezvous point information provided by trajectory information e.g. including one or more of vehicle speed information or route information… ”;
Paragraph [0031]: “…rendezvous point information output at… block 1205 can include trajectory information, including e.g. one or more of route information or speed information… On receipt of the rendezvous point information at block 1122 where the rendezvous point information has trajectory information including e.g.one or more of route information or speed information vehicle system 112 can update its current route and speed (controlling speed of the second moving vehicle) according to the received trajectory information”;
Where manager system 120 determines a rendezvous point (meeting point) to allow vehicles 110 (requesting source) and 112 (first vehicle) to meet and outputs data to vehicle 112 which controls the route and speed of vehicle 112 (transmits move command) to move to the rendezvous point).

Regarding claim 3, Cheaz and Ricci teach the vehicle control system according to claim 2. Cheaz further teaches:
wherein the requesting source of the matching request is a vehicle other than the first vehicle among the plurality of vehicles, and is a second vehicle which a second user is on, and 
(Cheaz, FIG. 1: (110); FIG. 4A: (1101);
Paragraph [0027]: “…owner users of vehicle system 110 and vehicle system 112 can be registered users of manager system 120 and identifying information of vehicle system 110 and vehicle system 112 can be registered with manager system 120 as part of a registration process which owner users of vehicle system 110 and vehicles system 112 become registered users… At block 1101 prior to outputting one or more vehicle parameter vehicle system 110 can output a digital certificate based on the security information previously received from manager system 120 and manager system 120 can authenticate vehicle system 110 based on the digital certificate… ”
Paragraph [0028]: “In one embodiment at block 1101 vehicle system 110 can request a service delivery for in transit delivery of a product, e.g. a pizza or fuel. In response to receipt of the request at block 1201 can locate a vehicle in a vicinity of vehicle having system 110 for performance of the service. In the embodiment described in the flow diagram of Fig. 4A-4B, manager system 120 can identify vehicle having vehicle system 112 as a vehicle for performance of the service”;
Where vehicle 110 (requesting source) is a vehicle among the plurality of vehicles 110 and 112 and is a registered user (vehicle the second user is on))
the at least one processor is configured to transmit the move command for moving to the meeting point also to the second vehicle.
(Cheaz, FIG. 4A: (1204), (1102); 
Paragraph [0030]: “…processing at block 1203 can include processing to determine rendezvous point information provided by trajectory information e.g. including one or more of vehicle speed information or route information… ”;
Paragraph [0031]: “… rendezvous point information output at block 1204… can include trajectory information, including e.g. one or more of route information or speed information. On receipt of the rendezvous point information at block 1102 where the rendezvous point information has trajectory information including one or more of route information or speed information vehicle system 110 can update its current route and speed (controlling speed of the first vehicle) according to the received trajectory information… “;
Where manager system 120 (processor) determines a rendezvous point to allow vehicles 110 (requesting source) and vehicle 112 (first vehicle) to meet and outputs data to vehicle 110 (transmits move command) which controls the route and speed of vehicle 110).

Regarding claim 4, Cheaz and Ricci teach the vehicle control system according to claim 1. Cheaz further teaches:
wherein the requesting source of the matching request is a user terminal of a second user.
(Cheaz, FIG. 6; FIG. 7; 
Paragraph [0067]: “…Referring now to Fig. 6, a schematic of an example of a computing node is shown… computing node 10 is capable of being implemented and/or performing any of the functionality set forth hereinabove… Each of vehicle system 110, vehicle system 112, and manager system 120 as set forth in Fig. 1 can include one or more computing node”;
Paragraph [0076]: “…Referring now to Fig. 7, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another.… ”;
Where the vehicle 110 (requesting source) is a node (user terminal), which can take the form of various terminals including PDAs, cellphones, or computers, all of which can perform the functions of vehicle 110, including requesting a match).  

Regarding claim 5, Cheaz and Ricci teach the vehicle control system according to claim 2. Cheaz further teaches:
wherein the requesting source of the matching request is a user terminal of a second user who is on a second vehicle other than the first vehicle among the plurality of vehicles, and 
(Cheaz, FIG. 1: (110); FIG. 4A: (1101); FIG. 6; FIG. 7;
Paragraph [0027]: “…owner users of vehicle system 110 and vehicle system 112 can be registered users of manager system 120 and identifying information of vehicle system 110 and vehicle system 112 can be registered with manager system 120 as part of a registration process which owner users of vehicle system 110 and vehicles system 112 become registered users… At block 1101 prior to outputting one or more vehicle parameter vehicle system 110 can output a digital certificate based on the security information previously received from manager system 120 and manager system 120 can authenticate vehicle system 110 based on the digital certificate… ”
Paragraph [0028]: “In one embodiment at block 1101 vehicle system 110 can request a service delivery for in transit delivery of a product, e.g. a pizza or fuel. In response to receipt of the request at block 1201 can locate a vehicle in a vicinity of vehicle having system 110 for performance of the service. In the embodiment described in the flow diagram of Fig. 4A-4B, manager system 120 can identify vehicle having vehicle system 112 as a vehicle for performance of the service”; 
Paragraph [0067]: “…Referring now to Fig. 6, a schematic of an example of a computing node is shown… computing node 10 is capable of being implemented and/or performing any of the functionality set forth hereinabove… Each of vehicle system 110, vehicle system 112, and manager system 120 as set forth in Fig. 1 can include one or more computing node”;
Paragraph [0076]: “…Referring now to Fig. 7, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another.… ”;
Where vehicle 110 (the requesting source) is a vehicle among the plurality of vehicles 110 and 112 and is a registered user (vehicle the second user is on) and comprises a node (user terminal), which can take the form of various terminals including PDAs, cellphones, or computers, all of which can perform the function of requesting a match)
the at least one processor is configured to transmit the move command for moving to the meeting point also to the second vehicle.

Paragraph [0030]: “…processing at block 1203 can include processing to determine rendezvous point information provided by trajectory information e.g. including one or more of vehicle speed information or route information… ”;
Paragraph [0031]: “… rendezvous point information output at block 1204… can include trajectory information, including e.g. one or more of route information or speed information. On receipt of the rendezvous point information at block 1102 where the rendezvous point information has trajectory information including one or more of route information or speed information vehicle system 110 can update its current route and speed (controlling speed of the first vehicle) according to the received trajectory information… “;
Paragraph [0032]: “At block 1206, manager system 120 can determine whether a location of a first moving vehicle having vehicle system 110 matches a location of a second moving vehicle having vehicle system 112. If the locations match, manager system 120 can proceed to block 1207 and block 1208… ”;
Where the manager system 120 (processor) determines a rendezvous point (meeting point) to allow vehicle 110 (second vehicle) and vehicle 112 (first vehicle) to meet and outputs data to vehicle 110 (transmits move command to the second vehicle) which controls the route and speed of vehicle 110 to facilitate meeting).

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheaz and Ricci as applied to claim 1 above, and in further view of DeLizio. 
DeLizio was first cited in a previous Office Action.

Regarding claim 6, Cheaz and Ricci teach the vehicle control system of claim 2.
The combination of Cheaz and Ricci does not explicitly teach that the requesting source of the matching request is a user terminal of a second user who is on none of the plurality of vehicles, and the 
However, in the same field of endeavor, DeLizio teaches:
… the requesting source of the matching request is a user terminal of a second user who is on none of the plurality of vehicles, and 
(DeLizio, FIG. 3; FIG. 9;
Col. 7, line 16, lines 46-55: “FIG. 3 is a block diagram of a ride service controller…
In some embodiments, ride service controllers can be included in smart phones and other mobile devices. In some embodiments, ride service controllers are portable devices suitable for carrying by ride customers. In some embodiments, ride service controllers are distributed as software applications for installation on smart phones, which provide hardware functionality for use by the software applications. Therefore, ride service controllers can be embodied as computer-executable instructions residing on tangible machine-readable media”;
Col. 15, lines 1-3, 6-10: “FIG. 9 is an operational flow diagram illustrating operations for providing secure ride service, according to some embodiments…
At stage 1, a ride service controller presents a ride interface. At stage 2, the ride service controller receives a request for a secure ride. The ride request can indicate a pickup location and a destination. At stage 3, the ride service controller sends a secure ride request to a fleet controller”;
Where the request for a secure ride (requesting source of the matching request) originates from the ride service controller (user terminal) and indicates the requester needs a secure ride (is on none of the plurality of vehicles))
the at least one processor is configured to transmit a move command for moving to a location of the user terminal, a getting-on command for the second user at the location of the user terminal, and a move command for moving to the meeting point from the location of the user terminal, to a second vehicle other than the first vehicle among the plurality of vehicles.

Col. 15, lines 16-19, lines 21-24, lines 47-49, lines 63-66: “… At stage 5, the fleet controller sends the secure ride request an authentication credentials to an autonomous vehicle… 
At stage 6, an autonomous vehicle's ride controller receives the secure ride request and authentication credentials. As noted, the ride request may include a pickup location and destination for the ride… 
At stage 12, the autonomous vehicle maneuvers to the pickup location. At stage 13, the autonomous vehicle sends an indication that it has arrived at the pickup location… 
At stage 18, the ride service controller receives the request for authentication credentials. At stage 19, the ride service controller receives user input indicating the authentication credentials, and sends them to the autonomous vehicle…  ”;
Col. 16, lines 3-7, lines 27-30: “At stage 20, the autonomous vehicle's ride controller receives and verifies authentication credentials. Upon verifying the authentication credentials, the autonomous vehicle unlocks the door through which a passenger can enter a passenger compartment…
FIG. 10 is an operational flow diagram illustrating operations for providing secure ride service, according to some embodiments. At stage 24, the autonomous vehicle's ride controller detects arrival at the destination…”;
Where in stage 5, the fleet controller (processor) sends the secure ride request (transmits a move command) including the pickup location (location of the user terminal); in stage 12, the autonomous vehicle (second vehicle other than the first vehicle among the plurality of vehicles) maneuvers to the pickup location; in stage 18 the ride service controller (user terminal) receives a request for authentication credentials (getting on command for the second user at the user terminal); and in stage 24 the autonomous vehicles moves to the destination (meeting point) from the pickup location (location of the user terminal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the vehicle control system of Cheaz and Ricci with the feature of servicing a user who is not on a plurality of vehicles of DeLizio because “certain ride customers may have safety concerns about riding in autonomous vehicles… certain ride customers may be concerned about entering vehicles that may be occupied by unauthorized passengers… parents may want to send their minor children as 
Regarding claim 7, Cheaz and Ricci teach the vehicle control system of claim 3.
The combination of Cheaz and Ricci does not teach the vehicle control system wherein, in a case where the first vehicle and the second vehicle meet each other at the meeting point, and one of the first user and the second user changes the vehicle to the second vehicle or the first vehicle, the at least one processor is configured to transmit a move command for moving to a predetermined location to one of the first vehicle and the second vehicle, which a user is not on.
However, in the same field of endeavor, DeLizio teaches:
… in a case where the first vehicle and the second vehicle meet each other at the meeting point, and one of the first user and the second user changes the vehicle to the second vehicle or the first vehicle, the at least one processor is configured to transmit a move command for moving to a predetermined location to one of the first vehicle and the second vehicle, which a user is not on.
(DeLizio, FIG. 4: (412); FIG. 6; FIG. 10: (32);
Col. 11, lines 64-67: “At stage 1, an autonomous vehicle's ride controller detects a need to park. The need to park may arise from various situations, such as the autonomous vehicle has no pending ride service requests… ”;
Col. 12, lines 31-40: “…forwards the parking spot location to the autonomous vehicle (stage 9). At stage 10, the autonomous vehicle's ride controller receives the parking spot location. At stage 11, the autonomous vehicle maneuvers to the parking spot. At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked. At stage 13, the fleet controller receives the indication that the vehicle is parked in the parking spot”;
Col. 13, lines 13-20: “In some embodiments, operations 3-8 are omitted because the fleet controller does not publish parking request. Instead, the fleet controller itself may determine the parking spot based on a database of available parking spots. In such case, the fleet controller determines the available parking spot, and notifies the autonomous vehicle about the available parking spot—see stages 9 and 10… ”;
Col. 16, lines 58-64: “…At stage 32, the ride controller determines the passenger has exited the vehicle... At stage 33, the ride controller sends an indication that the secure ride is complete… ”
Where the ride controller determines the vehicle is empty upon completion of the ride service (one of the first vehicle and the second vehicle, which a user is not on) and the fleet controller (processor) determines a parking spot (predetermined location) and the autonomous vehicle moves to the parking spot once the autonomous vehicle has no pending ride services requests).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the vehicle control system of Cheaz and Ricci with the feature of returning vehicles to a predetermined location of DeLizio because “the autonomous vehicle has no pending ride service requests, and should park to conserve resources (e.g., fuel)” (DeLizio, Col. 11, line 66- Col. 12, line 1).

Regarding claim 8, Cheaz and Ricci teach the vehicle control system of claim 2.
The combination of Cheaz and Ricci does not explicitly teach that the at least one processor is configured to notify the first vehicle of a confirmation request as to the matching request, when a response is received from the first vehicle, the at least one processor is configured to perform the control on the first vehicle.
However, in the same field of endeavor, DeLizio teaches:
… the at least one processor is configured to notify the first vehicle of a confirmation request as to the matching request, when a response is received from the first vehicle, the at least one processor is configured to perform the control on the first vehicle.
(DeLizio, FIG. 4: (412); FIG. 16;
At stage 1, a ride service controller sends a ride request… At stage 2, the fleet controller receives the ride request. At stage 3, the fleet controller publishes the ride request to a fleet of autonomous vehicles”;
Col. 24, lines 3-40: “At stage 4, an autonomous vehicle's ride controller accepts the ride request with conditions… At stage 5, the autonomous vehicle's ride controller sends a message indicating acceptance and conditions for the ride. At stage 6, the fleet controller receives and forwards the acceptance and conditions…
… At stage 9, the ride service controller receives an indication that the conditions are accepted by the user. At stage 10, the ride service controller sends acceptance of the conditions… 
… At stage 11, the fleet controller receives acceptance of the conditions and forwards a message to the autonomous vehicle. At stage 12, the autonomous vehicle's ride controller receives the message indicating acceptance of the conditions. At stage 13, autonomous vehicle's ride controller instructs the autonomous vehicle to go to the pickup location according to the ride request and conditions… ”;
Where the fleet controller (processor) informs the autonomous vehicle (first vehicle) of a ride request (confirmation request as to the matching request) and when the autonomous vehicle accepts the ride request (a response is received from the first vehicle), the fleet controller sends the user’s acceptance of conditions to the autonomous vehicle (performs control on the first vehicle) which triggers the autonomous vehicle to go to the pickup location). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the vehicle control system of Cheaz and Ricci with the feature of allowing ride acceptance from the autonomous vehicle of DeLizio because “Sometimes autonomous vehicles can accept ride requests under certain conditions that may affect ride service. For example, an autonomous vehicle may have a scheduled pickup for a given time, but may service additional ride requests before the given time. The autonomous vehicle may accept a ride request upon a condition that the ride concludes by specified time, so the autonomous vehicle may arrive at the scheduled pickup. Similarly, users may request rides based on specific conditions such as route, time to destination, vehicle type, etc.” (DeLizio, Col. 23, lines 47-56). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balzer et al. (PGPub No US 2019/0035267 A1) teaches a centralized traffic control server that can identify vehicles, establish priority levels for vehicles, and control the states of traffic control devices to prioritize travel of the vehicles. The identification can be based on visual information or electronically transmitted information wherein the centralized traffic control server can use organizational data and event data to help determine a priority for occupants of particular vehicles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668